In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00018-CV
                                                ______________________________
 
 
 
                       IN THE GUARDIANSHIP OF GEORGE
P. PIPES
 
 
                                                                                                  

 
 
                                            On Appeal from the County
Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 10C0603-CCL
 
                                                              
                                    
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            George
P. Pipes, the sole appellant in this case, has filed a motion seeking to
dismiss his appeal.  Pursuant to Rule
42.1 of the Texas Rules of Appellate Procedure, his motion is granted.  Tex.
R. App. P. 42.1.
            We
dismiss the appeal.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
2, 2011
Date Decided:             August
3, 2011